 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Fred Khalilian, derivatively on behalf of                Case No. 2:19-cv-00831-JAD-BNW
   nominal defendant, Monster Products, Inc.,
 4
         Plaintiff                                               Order Dismissing Case
 5 v.

 6 Monster Products, Inc., et al.,                             [ECF Nos. 15, 16, 18, 19, 21]

 7             Defendants

 8

 9            Nominal Defendant Monster Products, Inc. moves to dismiss this putative shareholder

10 derivative action filed by Fred Khalilian. 1 The deadline to oppose that motion passed without

11 response. Local Rule 7-2(d) provides that “[t]he failure of an opposing party to file points and

12 authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for

13 attorney’s fees, constitutes a consent to the granting of the motion.” I apply Local Rule 7-2(d)

14 and deem plaintiff’s failure to oppose this motion as his consent to granting it. Accordingly, IT

15 IS HEREBY ORDERED that Monster Products, Inc.’s Motion to Dismiss Shareholder

16 Derivative Complaint Under Fed. R. Civ. P. 23.1 and 12(b)(6) [ECF Nos. 16, 18] is

17 GRANTED. This case is DISMISSED in its entirety.

18            Also pending is Khalilian’s counsel’s motion to withdraw. 2 Good cause appearing, IT IS

19 FURTHER ORDERED that Khalilian’s unopposed motion to withdraw [ECF No. 19] is

20 GRANTED. The Clerk of Court is directed to SEND a copy of this order to Fred Khalilian at

21 6245 Wilshire Blvd., Los Angeles, CA, 90048, and CLOSE THIS CASE.

22

23   1
         ECF Nos. 16, 18 (corrected image).
     2
         ECF No. 19.
 1            IT IS FURTHER ORDERED that Khalilian’s motion to extend time to respond to the

 2 court’s notice of intent to dismiss under FRCP 4m 3 [ECF No. 15] is DENIED as moot because

 3 this case is being dismissed based on Monster’s motion to dismiss, not based on FRCP 4m.

 4 Monster’s motion to stay discovery [ECF No. 21] is DENIED as moot, too.

 5            Dated: November 18, 2019

 6                                                        _________________________________
                                                                     _____________ _ ___________
                                                          U.S. Districtt Ju
                                                                         Judge
                                                                            dge Jennifer
                                                                          udg   Jenniferr A. Dorsey
                                                                                             Do
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     3
         ECF No. 14.

                                                  2
